Citation Nr: 1342454	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-32 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to March 1950.  The Veteran died in August 1997.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Manila, Philippines (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 2005 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2.  New evidence associated with the claims file since the October 2005 Board decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, or raise a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The Board's October 2005 decision, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013). 

2.  As evidence received since the Board's October 2005 denial is not new and material, the criteria for reopening the appellant's claim of entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With regard to the appellant's claim to reopen the matter of entitlement to service connection for the cause of the Veteran's death, the appellant was provided a notification letter in June 2011 that satisfied the duty to notify provisions prior to the initial adjudication of this matter in August 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009); Kent v. Nicholson, 20 Vet. App. 1 (2006). 
  
Next, VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Shade v. Shinseki, 24 Vet. App. 110 (2010).  VA has obtained available service treatment records; assisted the appellant in obtaining evidence; and, afforded her the opportunity to present testimony, written statements, and evidence.  The appellant submitted multiple written statements, private treatment records, and identity verification information.  

The Board is cognizant that the appellant was not provided a VA medical opinion with respect to her claim to reopen the matter of entitlement to service connection for the cause of the Veteran's death.  VA's duty to assist specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326.  In the context of DIC claims, provision of a medical opinion or other medical analysis is pursuant to 38 U.S.C.A. § 5103A(a) rather than the above cited statute and regulations which pertain only to claims for disability compensation.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  As discussed below, new and material evidence to warrant the reopening the claim of entitlement to service connection for the cause of the Veteran's death has not been submitted.  Accordingly, obtaining a medical opinion is not required.  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310 (West 2002).  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312 (2013).

Unappealed rating decisions by the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim. If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Historically, the appellant originally filed a claim for entitlement to service connection for the cause of the Veteran's death in July 2002.  In a January 2003 rating decision, notice of which was mailed to the appellant that same month, the RO denied that claim, finding that there was no medical opinion in the file linking the death-causing conditions to service or to radiation exposure.  The appellant appealed the decision to the Board.  In an October 2005 decision, the Board denied the claim for entitlement to service connection for the cause of the Veteran's death, finding that there was no evidence that the Veteran was exposed to radiation during his period of active service.  The Board also determined that evidence did not reflect that the Veteran's death was due to a disease specific to radiation exposure or was due to a radiogenic disease.  38 C.F.R. §§ 3.309, 3.311 (2013).  The Board concluded that the conditions which caused or contributed to the Veteran's death were not shown in service.  Finally, the evidence of record contained no indication of a possible link between the Veteran's death and active military service.  The appellant appealed this determination of the Board to the Court.  In November 2007, the Court affirmed the Board's October 2005 decision.

In April 2011, the appellant sought to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  This appeal arises from the RO's August 2011 rating decision that found no new and material evidence had been submitted to reopen the appellant's claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the October 2005 Board decision includes a statements from the appellant and her representative; an attorney-client fee contract dated in March 2006; an October 2006 Residence Certificate; an October 2006 Police Clearance report; an October 2006 VA field examination report; statements dated in October 2006 from a private physician as well as a minister indicating that the appellant was physically and mentally fit; and completed VA Forms 21-0518 (Improved Pension Eligibility Verification Report) dated in October 2009, February 2010, and January 2012.  

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  However, the Board concludes that the evidence which was submitted since the October 2005 Board decision is not "material".  The bulk of the evidence associated with the record pertains to the appellant's pension payments, monthly expenses, and identification verification.  The statements of the appellant and her representative concerning the cause of the Veteran's death are the same as her prior assertions which have already been considered by the VA.  She has again asserted that the diseases which caused the immediate death of the Veteran were incurred in or aggravated in the line of duty, that emphysema and pulmonary tuberculosis manifested to a compensable degree within the regulatory period, and that the cause of the Veteran's death was related to in-service radiation exposure.  In fact, the appellant's representative even indicated that the appellant had "submitted no additional evidence that could be in any way considered new and material" in the November 2013 brief of record.

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


